Filed 8/17/21 P. v. Porter CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C093178

                    Plaintiff and Respondent,                                    (Super. Ct. No. 20FE008156)

           v.

 SUMPTER LOVELLE PORTER,

                    Defendant and Appellant.




         Appointed counsel for defendant Sumpter Lovelle Porter filed an opening brief
setting forth the facts of the case and asking this court to review the record to determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) After examining the record, we find no arguable error that would result in a
disposition more favorable to defendant and affirm the judgment.




                                                             1
                      FACTS AND HISTORY OF THE PROCEEDINGS
        In May 2020, Kelly K. was 12 weeks pregnant and working as a program
attendant at the Salvation Army in Sacramento. Defendant, a homeless veteran, was a
client. Defendant often challenged Kelly when she asked to check his bags before
allowing him into the building.
        On May 17, 2020, Kelly was in her office, behind a window and a locked door,
talking on the telephone. Defendant approached her and asked to be let into the building.
Kelly told defendant he would have to wait. Defendant “got mad and yelled” at Kelly to
“get off the phone, that he’s more important.” Kelly again told him he would have to
wait.
        Defendant called Kelly a “stupid white bitch” and told her that if it was not her
“fucking boss on the phone,” she needed to “hang up and deal with him.” He said, “if he
could he would grab [her] through the glass by [her] hair . . . and beat [her] . . . ” Kelly
told defendant he was being inappropriate; defendant said he “didn’t fucking care.”
Kelly told defendant if he did not calm down, he would not be allowed back inside the
building that day.
        Kelly called her supervisor, Christina K., and put her on speakerphone. Christina
heard defendant say, “ ‘You fucking bitch. I’m going to fucking kill you. This is all your
fault. You fucking bitch.’ ” Kelly sounded scared; Christina told her to call the police
and ask them to escort defendant off the premises.
        After calling the police, Kelly called Christina back. Christina could still hear
defendant yelling at Kelly, and she heard what sounded like something hitting a wall or
window. Christina again heard defendant say to Kelly, “I am going to kill you, you
fucking bitch,” then she heard a loud clapping sound. Christina told Kelly to stay inside
the locked office until the police arrived.




                                              2
       At Christina’s direction, Kelly told defendant to leave and come back the next day
and talk to Christina. Rather than leave, defendant ran to a back gate and began asking
other clients “to either let him in or to get his stuff for him.” When they refused to help
defendant, “he got agitated again.” One of those clients told Kelly defendant said he
would wait for her; Kelly began to panic.
       Next, Kelly heard crashing sounds from the kitchen area and a kitchen worker
calling her name. She responded and the kitchen worker told her defendant had thrown a
chair and small table at the door. It had been 20 minutes since her first call to the police
and defendant was now becoming physically violent. Kelly was becoming more
frightened, so she called the police again and defendant left.
       The police found defendant and brought him back to the building. Kelly told them
there had been a disagreement and “some threats.” She asked for a no-trespassing order,
which the police said they would serve on defendant; then they took defendant away.
       The next day, Kelly learned from her coworker, Patronella M., that after being
served with a no-trespassing order, defendant returned to the building and threatened to
harm Kelly’s unborn child. Kelly also saw defendant walking toward the Salvation Army
building carrying an axe. Defendant approached the gate to enter the facilities but
another of the Salvation Army clients stopped him. Defendant appeared “agitated”;
Kelly saw the two men “cussing at each other” and getting “in each other’s faces.” Kelly
was “really scared.”
       After being stopped at the gate, defendant left, but he returned and walked inside
the lobby. Kelly told him he had to leave because they had a no-trespassing order.
Defendant called her a “stupid white bitch” and said he was “going to be waiting” for her.
He also said he would beat her “until [she] lost [her] baby. . . . [a]nd then he’d beat [her]
until [she] died.” Scared, Kelly again called the police.
       After Kelly called the police, defendant left, and she locked the lobby. But, Kelly
could hear defendant at the back gate, talking to other clients, and she could hear him

                                              3
leaving and coming back. Because he threatened to wait for her, Kelly continued to be
afraid. At the end of her shift, some of the other clients escorted Kelly to her car.
       Defendant was subsequently arrested and ultimately the People charged him with
making criminal threats. The People also alleged defendant was previously convicted of
a strike offense. Defendant pleaded not guilty and went to trial.
       At trial, defendant argued he had a brief, sexual relationship with Kelly and she
was angry with him for ending that relationship. On the days in question, defendant
acknowledged calling Kelly a “white bitch, dumb bitch,” but denied ever threatening
Kelly or her unborn child.
       The jury found defendant guilty as charged and later found true the allegation that
defendant was previously convicted of a serious or violent felony. The trial court denied
defendant’s motion to strike his prior conviction and sentenced him to an aggregate term
of six years in state prison. The court awarded defendant 369 days of custody credit and
ordered him to pay various fines and fees.
       Defendant filed a timely notice of appeal.

                                        DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.




                                              4
                                  DISPOSITION
      The judgment is affirmed.




                                           HULL, J.



We concur:




BLEASE, Acting P. J.




KRAUSE, J.




                                       5